COWART, Judge.
We affirm the defendant’s convictions except as to the conviction of kidnapping with a weapon (§ 787.01, Fla.Stat.), which conviction is reversed because the confinement and movement involved in facts and circumstances occurring during the commission of the acts for which the defendant was convicted of six counts of sexual battery were, in our opinion, merely incidental to the sexual batteries, and therefore, do not meet the criteria for a kidnapping conviction as set forth in Faison v. State, 426 So.2d 963 (Fla.1983).
We have determined that the elimination of the points on the guidelines scoresheet for the kidnapping charge does not affect the recommended guidelines sentence in this case and therefore we do not vacate the sentence nor remand for resentencing.
AFFIRMED IN PART, REVERSED IN PART.
DAUKSCH and GOSHORN, JJ„ concur.